Citation Nr: 9931819	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-03 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include lumbar strain, osteoarthritis, and degenerative disk 
disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
June 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1992, by 
the Winston-Salem, North Carolina Regional Office (RO), which 
denied the veteran's claim seeking service connection for a 
back disorder, to include lumbar strain, osteoarthritis, and 
degenerative disk disease.  The notice of disagreement with 
this determination was received in May 1992.  The statement 
of the case was issued in February 1993.  The substantive 
appeal was received in March 1993.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in May 1993.  A transcript 
of the hearing is of record.  A hearing officer's decision 
was entered in September 1993, which confirmed the previous 
denial of the veteran's claim.  A supplemental statement of 
the case was issued in September 1993.  A VA compensation 
examination was conducted in November 1997.  A supplemental 
statement of the case was issued in March 1999.  The appeal 
was received at the Board in September 1999.  

The veteran is currently represented by the North Carolina 
Division of Veterans Affairs.  


FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current back disorder and an inservice 
injury or disease, nor is there competent medical evidence 
which establishes that arthritis of the lumbar spine was 
diagnosed within one year of the veteran's separation from 
active service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a back 
disorder, to include lumbar strain, osteoarthritis, and/ or 
degenerative disk disease.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The record reflects that the veteran entered active duty in 
October 1967.  The service medical records indicate that he 
was seen in March 1968 for complaints of low back pain on the 
right side; he stated that he had experienced similar back 
pain one year before, after being hit while playing football.  
The pertinent diagnosis was low back strain; he was treated 
with massage and heat to the lower back.

The veteran was next seen in September 1968, at which time it 
was noted that he had received a shrapnel wound to the right 
thigh, back, and shoulders from an enemy exploding device.  
He was again seen in May 1969, for complaints of low back 
pain for the past 5 days; it was noted that the pain was 
related to respiration, in the rib area.  On examination, 
there was a full range of motion in the back; there was no 
costovertebral angle tenderness.  The impression was 
musculoskeletal pain,and he was treated with medication.  The 
separation examination, conducted in June 1969, reported 
scars on the left lumbar area; the scars were not considered 
disabling.  

On the occasion of his initial VA examination in July 1969, 
the veteran complained of pain in the back.  Examination 
revealed a scar on the left iliac region, 1 x 1/4 inch, not 
adherent or tender; there was no muscle loss.  There was also 
a 1/4 inch circular scar on the right sacroiliac region, which 
was not adherent or tender; there was no muscle loss.  A 
progress note dated in August 1969 reflects complaints of 
pain in the left upper back.  The veteran indicated that he 
had backaches, due to shrapnel that had not been removed.  

VA treatment reports dated from 1973 to 1977 show that the 
veteran received clinical evaluation and treatment for 
several disabilities, including low back pain.  During a 
clinical visit in May 1977, he reported a 3-month history of 
low back pain with right leg radiation; he denied having any 
bowel or bladder symptoms.  On examination, it was noted that 
the veteran had good gait, and he was able to heel and toe 
walk well.  The spine had a full range of motion with no 
pain.  The assessment was R/O HNP.  The veteran was 
subsequently admitted to the hospital in June 1977, at which 
time he underwent a lumbar spine myelogram, which was 
reported to be entirely normal.  He underwent a vigorous 
physical therapy program.  The discharge diagnosis was low 
back pain of questionable etiology.  

A private treatment report dated in April 1980 shows that the 
veteran was seen for complaints of back pain, mostly over the 
L5-S1; he was treated with physical therapy, hot packs, and 
massages.  A VA treatment report dated in June 1980 reflects 
an assessment of low back pain and left leg pain.  A VA 
compensation examination, conducted in August 1982, reflects 
evaluation solely of the veteran's shrapnel wounds.  Although 
he complained of backache, this report does not reflect an 
evaluation of the lumbar spine.  A VA treatment report dated 
in March 1987, and a private treatment report dated in 
October 1988, reflect evaluation of the veteran's shrapnel 
wounds and his thigh.  

Received in December 1991 were private treatment reports 
dated from April 1989 to November 1991, which show that the 
veteran continued to receive clinical evaluation for a low 
back disorder.  A CT scan performed in April 1989 revealed 
moderately advanced degenerative changes in the lower lumbar 
spine, with classical degenerative disc disease at L5-S1; 
there was interspace narrowing and bulging of the annulus at 
L4-5.  The veteran was seen in June 1991, at which time he 
complained of severe back pain with muscle spasm; the 
impression was lumbar strain superimposed on degenerative 
disk disease and lumbosacral arthritis.  He veteran received 
epidural injections and exercises for his back.  X-ray study 
of the back in November 1991 revealed degenerative changes in 
the lower lumbar spine.  

Among the above records was a private medical statement from 
Irl J. Wentz, M.D., dated in December 1991, indicating that 
X-ray study of the back in November 1991 had revealed well 
marked narrowing of the L4-L5 and L5-S1 joint spaces, with 
osteophyte formation.  Dr. Wentz reported that a review of 
the veteran's records reflected that he had been treated for 
back problems after his discharge from military service.  Dr. 
Wentz stated that the veteran retained a 10 percent permanent 
partial impairment to the back.  

At his personal hearing in May 1993, the veteran maintained 
that his low back disorder had occurred in service, as a 
result of an injury from an exploding mortar round; he 
testified that that was his second injury in service, and 
that the first had occurred when he lifted boxes of 
ammunition.  He veteran indicated that he was hospitalized 
for the shrapnel fragment wound to the lower back, and later 
was medivaced to St. Albans Naval Hospital, where he remained 
for one month.  He reported that he had continued to receive 
treatment for the back disorder from the time of his 
discharge in 1969 until the present, and he stated that he 
recently had undergone an operation on his lower back.  The 
veteran indicated that he did not recall receiving any 
treatment for his back prior to service.  He stated that he 
was currently receiving treatment for his back; he stated 
that he was wearing a back brace and receiving physical 
therapy.  

Received in June 1993 were private treatment reports dated 
from July 1992 to April 1993, showing that the veteran 
continued to receive clinical evaluation and treatment for 
his back disorder.  In July 1992, he was referred for 
evaluation of his back pain.  He complained of increasing low 
back pain over the past two weeks that had caused him to stop 
working.  The assessment was lumbar degenerative disc 
disease.  A treatment note dated in October 1992 reported 
that the veteran had undergone L4-5 and L5-S1 bilateral 
lateral recess decompressions and interlaminar decompression.  
Received in July 1993 were private treatment reports dated 
from July 1973 to January 1979, the findings of which have 
been discussed above.  

Medical evidence of record dated from January 1994 to June 
1997, including VA as well as private treatment reports, 
reflects several periods of hospitalization and clinical 
evaluation for several disabilities, including complaints of 
low back pain.  During a period of hospitalization for 
alcohol dependence in March 1994, the veteran complained of 
back pain.  A hospital summary dated in August 1995 reflects 
admission for symptoms associated with a psychiatric 
disorder; during that hospitalization, the veteran complained 
of back pain.  It was noted that he was taking a large dosage 
of Percocet for his back pain.  A hospital summary dated from 
December 1995 to February 1996 reported a history of 
musculoskeletal back pain for the past 20 years.  A hospital 
report dated from February 1996 to June 1996 reflects 
complaints of back pain and decreased range of motion; it was 
noted that the veteran was being treated with Percocet 
tablets and physical therapy.  A private treatment report 
dated in June 1997 reflects that the veteran was seen for 
complaints of back pain; he reported chronic low back pain 
with occasional spasms.  

The veteran was afforded a VA compensation examination in 
November 1997, at which time he complained of recurrent 
lumbosacral pain radiating into the right lower extremity; he 
noted that his symptoms were aggravated by driving, sitting, 
lifting, and walking, which were relieved by medication and 
stretching exercises.  On examination, it was noted that the 
veteran had limitation of motion about the lumbodorsal spine; 
forward flexion was 40 degrees, extension 10 degrees, right 
and left lateral flexion 15 degrees, right and left trunk 
rotation 25 degrees.  The iliac crests were level; the legs 
were equal in length with a 1/2" decrease in circumference of 
the right calf musculature.  Straight leg raising was 
possible to 45 degrees bilaterally and the DTRs were 1+ and 
symmetrical bilaterally at the knees and ankles.  Extensor 
hallucis longus power was rated as normal.  Sensory and 
vascular examination was within normal limits.  X-ray study 
of the lumbar spine showed degenerative disk disease of the 
lumbar spine and fusion of the lower lumbar vertebrae.  

The diagnoses were shrapnel fragment wound of the left lumbar 
musculature, degenerative disk disease of the lumbar spine 
with sciatica, and recurrent lumbar pain with sciatica 
following lumbar spine surgery.  The examiner stated that it 
was his opinion that the veteran was currently suffering 
recurrent lumbar spine pain with sciatica secondary to 
degenerative disk disease of the lumbar spine and recurrent 
lumbar pain with sciatic following lumbar disk surgery.  The 
examiner also stated that he did not feel that the shrapnel 
fragment wound of the lumbar musculature contributed to the 
spinal disorder.  

Received in November 1998 were private treatment reports 
dated from January 1997 to October 1998, showing clinical 
evaluation essentially for a psychiatric disorder; these 
records also show that the veteran received clinical 
evaluation for recurrent low back pain.  Received in January 
1999 were private treatment reports dated from December 1996 
to December 1998, which continued to show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including persistent low back pain.  

B.  Legal analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Where a veteran who served 
for 90 days or more during a period of war (or during 
peacetime after December 31, 1946) develops arthritis to a 
degree of 10 percent or more within one year from separation 
from such service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

However, the threshold question in any case must be whether 
the veteran has presented a well-grounded claim.  The veteran 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims, in Caluza 
v. Brown, 7 Vet.App. 498 (1995), outlined a three-prong test 
to establish whether a claim is well grounded.  The Court 
stated that, in order for a claim to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  A claim is not well grounded where a claimant 
has not submitted any evidence of symptomatology of a chronic 
disease within the presumptive period, continuity of 
symptomatology after service, or other evidence supporting 
direct service connection.  Harvey v. Principi, 3 Vet.App. 
343 (1992).  

In establishing a well-grounded claim, the provisions of 38 
C.F.R. § 3.303(b) will be sufficient for such purpose if a 
disorder is shown to be chronic during service or a 
presumptive period or, where not chronic, if there is 
continuity of symptomatology after service.  It is the 
existence of symptoms, and not the receipt of treatment that 
is of the essence (although in a merits adjudication, the 
absence of treatment may be a factor in determining the 
credibility of evidence).  Savage v. Gober, 10 Vet.App. 488 
(1997).  Any competent medical or lay evidence is presumed 
credible for this purpose.  King v. Brown, 5 Vet.App. 19, 21 
(1993); Justus v. Principi, 3 Vet.App. 510, 513 (1992).  

In determining the identification or existence of continuity 
of symptoms, competent medical evidence is necessary when 
medical expertise is required to identify the condition, but 
lay evidence will suffice if lay observation is capable of 
such identification, based upon all the evidence of record, 
including medical documentation and testimony, either 
contemporaneous with service or otherwise.  Although medical 
nexus evidence between present disability and service is not 
required; nevertheless, competent medical or lay evidence is 
required, depending on the circumstances, to demonstrate such 
a relationship between present disability and the continuity 
of any symptoms which are currently shown.  Savage v. Gober, 
10 Vet.App. 488 (1997).  

As previously noted, the service medical records reflect that 
the veteran reported having a back injury on two occasions, 
and was treated for low back strain.  Thus, the first prong 
of the Caluza test is satisfied, as there is evidence of 
incurrence of a low back injury in service.  Likewise, the 
second prong of the Caluza analysis is satisfied, as there is 
competent medical evidence of a current low back disability; 
the medical evidence of record reflect that the veteran 
currently suffers from recurrent back pain, caused by 
degenerative disk disease.  However, for the reasons set 
forth below, the third requirement of Caluza is not 
satisfied.  

As noted, for a claim to be well grounded, there must be 
medical evidence establishing a nexus between the in-service 
injury and the currently claimed disorder.  A review of the 
post-service medical evidence shows that there is no 
competent medical opinion of record which relates the 
veteran's current low back disorders to service, nor is there 
competent medical evidence which establishes that arthritis 
of the lumbar spine was diagnosed within one year of the his 
separation from service.  A VA compensation examination 
conducted in July 1969 was negative for any complaints or 
findings of a disorder of the lumbar spine, to include 
arthritis; in addition, X-ray studies of the lumbar spine in 
June 1977 and June 1980 were negative for any finding of 
arthritis.

Thus, there is no evidence that the veteran incurred 
permanent disability of the low back, to include arthritis, 
during service, or that he was diagnosed as having arthritis 
of lumbar spine within one year of discharge.  Moreover, 
during the most recent VA examination in November 1997, a VA 
examiner expressed the opinion that he did not feel the 
shrapnel fragment wound of the lumbar musculature had 
contributed to the veteran's spinal disorder.  Thus, there is 
no competent medical evidence that the veteran's current low 
back disorder is related to service or to any incident 
therein.  Accordingly, the third prong of Caluza is not 
satisfied.  Thus, the veteran's claim for service connection 
for a low back disorder, to include lumbar strain, 
osteoarthritis, and degenerative disk disease must fail.  

Moreover, it is clear that the current back disorders shown 
in the record require professional medical expertise to be 
identified and diagnosed.  Therefore, the veteran cannot well 
ground this claim with his lay evidentiary assertions.  38 
C.F.R. § 3.303(b) (1999); Savage, 10 Vet. App. at 495-98.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Carbino v. Gober, 
10 Vet.App. 507, 510 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d. 32 (Fed. Cir. 1999).

Accordingly, the Board concludes that the claim of 
entitlement to service connection for a low back disorder, to 
include lumbar strain, osteoarthritis, and degenerative disk 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

The Board notes that, since the veteran's claim is not well 
grounded, he cannot invoke VA's duty to assist in the 
development of the claim under 38 U.S.C.A. § 5107(a) (West 
1991).  See Morton v. West, 12 Vet.App. 477, 486 (1999) 
("absent the submission of a well-grounded claim, the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim").  

Although, in claims that are not well grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claim, VA may be obligated, under 38 
U.S.C.A. § 5103(a), to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of Veterans Affairs has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  A review of the 
record in this case, to include the statement of the case and 
the hearing officer's determination, shows that the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a), as the 
veteran was fully informed of the reason for the denial of 
his claim, and was advised of what evidence was needed in 
order to support his claim.  



ORDER

The claim of entitlement to service connection for a low back 
disorder is denied as not well grounded.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

